DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on December 11, 2020.  Claims 4, 15, 17, 18, 24 and 25 have been amended, no claims have been canceled, and no claims have been added.  Thus, claims 1, 3 – 13, 15 – 22, 24, 25 and 27 – 29 are pending and examined below.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3 – 13, 15 – 22, 24, 25 and 27 – 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0066440 A1 to Koravadi (herein after "Koravadi publication") in view of U.S. Patent No. 6,490,511 B1 to Raftari et al. (herein after “Raftari et al. patent").
As to claim 1,
the Koravadi publication discloses a self-driving vehicle control system (see ¶4 and ¶17) comprising: 
a first sensor (see ¶11, ¶26 and ¶28), 
a second sensor (see ¶11, ¶26 and ¶28),  
a third sensor (see ¶11, ¶26 and ¶28),  
at least one input bus connected to the first, second and third sensors (Note: In order to reduce the number of electronic control units and to reduce cost, an electronic control unit in a self-driving vehicle control system is normally connected to several sensors and actuators, and may often have between 5 and 20 input and output channels or more. In order to reduce the wiring in the vehicle and to simplify the interface between the electronic control units and the sensors and actuators, the input of electronic control unit is commonly based on a bus. One or more sensors and/or actuators are thus connected to an Input/Output unit, which comprises a number of discrete input and output channels and a data bus interface which allows the I/O-unit to connect to other I/O-units and to the electronic control unit through a data bus, often a LIN bus or a CAN bus), 
an electronic controller comprising a first processor (Engine Control Module), a second processor (Brake Control Module) and a third processor (Steering Control Module) each coupled to the at least one input bus (see Fig. 4, where the Engine Control Module, the second processor and the Steering Control Module are each coupled to the Sensor BUS), and
wherein the first, second and third processors each independently processes signals from the at least one input bus to provide vehicle driving control signals (see Fig. 4 and ¶23), the first processor providing first vehicle driving control signals in response to a first combination of the first, second and third sensors (see Fig. 4 and ¶23), the second processor providing second vehicle driving control signals in response to a second combination of the first, second and third sensors different from the first combination (see Fig. 4 and ¶23); the third processor providing third vehicle driving control signals in response to a third combination of the first, second and third sensors different from at least one of the first combination and different from the second combination (see Fig. 4 and ¶23).
The Koravadi publication, however, does not disclose an intelligent control signal arbitrator that receives the first, second and third vehicle driving control signals and arbitrates between them to perform at least one vehicle driving control function.
	An arbitrator used with a redundant system is old and well known, as demonstrated by the Raftari et al. patent, who discloses main controller 62 receiving vehicle state information from sensor output from a variety of vehicle components. Three pedal position sensors 80 outputs to an arbitration 82. The redundant sensors help ensure safe operation. (See Col. 3, ln 66 through Col. 4, ln 5; see also Col. 6, lns 27 – 39.)  Such discloses suggests an intelligent control signal arbitrator that receives the first, second and third vehicle driving control signals and arbitrates between them to perform at least one vehicle driving control function to help ensure safe operation.
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to modify the Koravadi publication so that upon detecting a failure of one of the first, second and third a processors, non-failed ones of the first, second and third processors activate dormant functions to take over the independent generation of control signals previously performed by the failed one of the first, second and third processors, as suggested by the Raftari et al. patent, in order to improve the functionality of an active safety system.

As to claim 3,
the Koravadi publication is considered to disclose the first and second 
processors together functioning to provide a first ASIL autonomous driving safety level, and the third processor functioning alone or together with the first and second processors to provide a second ASIL autonomous driving safety level higher that the first ASIL autonomous driving safety level. (See ¶17 - ¶23.)

As to claim 4, 
the Koravadi publication is considered to disclose the third processor implementing a rationality check based on primary path from the first processor and a redundant path from the second processor to provide safe task execution with hardware diversity. (See Fig. 4 and ¶17 - ¶23.)

As to claim 27,
the Koravadi publication is considered to disclose the vehicle driving control signals providing autonomous driving control for a vehicle. (See ¶17 – ¶23.)

As to claim 28,
the Koravadi publication is considered to disclose the first sensor comprising a RADAR sensor, the second sensor comprising a LIDAR sensor and the third sensor comprising an optical sensor. (See ¶21.)

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of Raftari et al. patent, and further in view of U.S. Patent Application Publication No. 2017/0262011 A1 to Kwon et al. (herein after "Kwon et al. publication").
As to claims 5 and 21,
the Koravadi publication discloses the invention substantially as claimed, except for
the first, second and third processors being independently powered.
The Kwon et al. publication, however, discloses that “[e]ach of the first and second processors 110 and 120 may receive independent power.” (See ¶22.)  Such disclosure suggests a first, second and a third processor being independently powered so that mutual interference or influence is blocked from each other.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Koravadi publication so that the first, second and third processors are independently powered, as suggested by the Kwon et al. publication, so that mutual interference or influence is blocked from each other.

Claims 6 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of Raftari et al. patent, and further in view of U.S. Patent Application Publication No. 2018/0074491 A1 to Nakasu et al. (herein after "Nakasu et al. publication").
As to claims 6 and 7,
the modified Koravadi publication discloses the invention substantially as claimed, except for
the first, second and third processors execute different software to perform common self-driving tasks; and   
the first, second and third processors process different inputs from the at least one input bus to perform common self-driving tasks.
Multiple independent processors executing different software or processing different inputs and then perform common tasks is old and well known, as demonstrated by the Nakasu et al. publication who discloses “multiple independent processors . . . each processor realize a furnished function by executing a corresponding program.” (See ¶20.)  Such disclosure suggests first, second and third processors that execute different software to perform common self-driving tasks, and process different inputs from the at least one input bus to perform common self-driving tasks.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Koravadi publication so that the first, second and third processors execute different software to perform common self-driving tasks, and   
process different inputs from the at least one input bus to perform common self-driving tasks, as suggested by the Nakasu et al. publication, so that mutual interference or influence is blocked from each other.

As to claim 8,
the Koravadi publication is considered to disclose the first, second and third processors being all disposed on a common circuit board (see Figure 2), the third processor continually performing additional autonomous self-driving functions and also executing autonomous self- driving functions redundant to functions performed by the first processor when the second processor fails. (See ¶21.)


As to claim 9,
the Koravadi publication is considered to disclose the at least one input bus comprising first and second independent input busses. (See Fig. 4).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of U.S. Patent Application Publication No. 2006/0200507 A1 to Holenstein et al. (herein after “Holenstein et al. publication").
As to claims 10 and 12,
the Koravadi publication either directly and/or implicitly discloses the invention substantially as claimed, except for
wherein upon detecting a failure of one of the first, second and third a processors, non-failed ones of the first, second and third processors activate dormant functions to take over the independent generation of control signals previously performed by the failed one of the first, second and third processors.
Redundancy is old and well known as demonstrated by the Holenstein et al. publication who discloses that “Hewlett-Packard's NonStop servers are a contemporary example of redundancy by pooled resources. A NonStop server comprises multiple processors, dual disk systems, pools of application software modules, dual power supplies, dual fans, dual interconnecting networks, and so on. (In certain cases, critical software modules are backed up by dormant spares.) If any component fails, its pool is simply reduced by one and the remaining component(s) assume the functions of the failed component.”  (See ¶67.)   Such disclosure suggests to one skill in the art that upon detecting a failure of one of the first, second and third a processors, non-failed ones of the first, second and third processors activate dormant functions to take over the independent generation of control signals previously performed by the failed one of the first, second and third processors.
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to modify the Koravadi publication so that upon detecting a failure of one of the first, second and third a processors, non-failed ones of the first, second and third processors activate dormant functions to take over the independent generation of control signals previously performed by the failed one of the first, second and third processors, as suggested by the Holenstein et al. publication, in order to improve the functionality of an active safety system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of the Holenstein et al. publication, and further in view of U.S. Patent Application Publication No. 2003/0080615 A1 to Riddiford et al. (herein after “Riddiford et al. publication").
As to claim 11,
the modified Koravadi publication directly and/or implicitly discloses the invention substantially as claimed, except for
the braking system including an arbitrator that arbitrates between conflicting control signals independently generated by the first, second and third processors.
The Riddiford et al. publication, however, discloses an arbitrator that arbitrates between conflicting control signals.  (See ¶32.)
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to further modify and provide the Koravadi publication with a braking system that includes an arbitrator that arbitrates between conflicting control signals independently generated by the first, second and third processors, as suggested by the Riddiford et al. publication, in order to improve the functionality of an active safety system.

Claims 13, 17, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of U.S. Patent Application Publication No. 2011/0040430 A1 to Tessier (herein after "Tessier publication").
As to claims 13 and 17,
the Koravadi publication discloses the invention substantially as claimed, except for
the first and second processors each independently executing the same task in parallel, wherein code the first processor executes to perform the task is implemented differently than the code the second processor executes to perform the task.
Independently executing a first and second processor with the same task in parallel is old and well known, as demonstrated by the Tessier publication who discloses “two independent and physically or logically dissimilar processors and associated software . . . configured to execute processing in parallel, using the same set(s) of input data . . . .”  Such disclosure suggests a first and second processor, wherein each independently executes the same task in parallel, and wherein the code the first processor executes to perform the task is implemented differently than the code the second processor executes to perform the task.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Koravadi publication so that the first and second processors each independently executes the same task in parallel, wherein the code the first processor executes to perform the task is implemented differently than the code the second processor executes to perform the task, as suggested by the Tessier publication, in order to facilitate detecting a failure.

As to claim 18,
the Koravadi publication is considered to disclose the first processor, the second processor and the third processor not being synchronized in generating and providing the control outputs.  (See ¶21.)

As to claim 24,
the Koravadi publication, as modified by the Tessier publication, is considered to disclose the first and second processors each independently executing tasks in parallel, wherein the first processor uses a first algorithm to perform the task and the second processor uses a second algorithm that is not identical to the first algorithm to perform the task.  (See Fig. 4 and ¶21.)

Claims 15, 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of Raftari et al. patent, and further in view of U.S. Patent Application Publication No. 2017/0277604 A1 to Wang et al. (herein after "Wang et al. publication").
As to claims 15, 16 and 25,
the modified Koravadi publication discloses the invention substantially as claimed, except for
the first processor and the second processor each having a first core and a second core different from the first core, the first processor being programmed to execute a the task with the first core, the second processor being programmed to execute the same task with the second core.
Processing cores are old and well known.  Employing multiple processing cores to achieve a specific goal is also old and well known, as demonstrated by the Wang et al. publication who discloses the use of multiple processing cores in a redundant control system.  (See ¶3.)   
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Koravadi publication so that the first processor and the second processor each have a first core and a second core different from the first core, the first processor being programmed to execute a the task with the first core, the second processor being programmed to execute the same task with the second core, as suggested by the Wang et al. publication, in order to facilitate autonomous navigation.

Claims 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of Raftari et al. patent, and further in view of cited U.S. Patent Application Publication No. 2014/0067192 A1 to Yousuf (herein after "Yousuf publication").
As to claims 19, 20 and 22,
the modified Koravadi publication discloses the invention substantially as claimed, except for
each of the first and second processors being structured to continually 
monitor the operation of the other to detect failure, and 
the third processor monitoring the operations of the first and second processors and the second processor monitoring the operation of the first and third processors. 
The Yousuf publication discloses the one processor to continually monitoring the 
operation(s) of the other processor(s) to detect failure. (See ¶55 and ¶58 - ¶64 of the Yousuf publication.)  Such disclosure suggests each of the first and second processors being structured to continually monitor the operation of the other to detect failure, and the third processor monitoring the operations of the first and second processors and the second processor monitoring the operation of the first and third processors.
It would have been obvious to one having ordinary skill in the art before the time 
the invention was filed to further modify the Koravadi publication so that each of the first and second processors is structured to continually monitor the operation of the other to detect failure, and the third processor monitoring the operations of the first and second processors and the second processor monitoring the operation of the first and third processors, as suggested by the Yousuf publication, in order to improve the functionality of an active safety system.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over the Koravadi publication in view of Raftari et al. patent, and further in view of U.S. Patent Application Publication No. 2018/0321685 A1 to Yalla et al. (herein after "Yalla et al. publication").
As to claim 29,
the modified Koravadi publication discloses the invention substantially as claimed, except for
the first processor being connected to a first GPU providing first deep learning operations, and the second processor being connected to a second GPU providing second deep learning operations.
Autonomous vehicle employing GPUs to provide deep learning operations is old and well known, as demonstrated by the Yalla et al. publication who discloses an autonomy controller 150 implemented as one or more processors, such as one or more graphics processing units (" GPUs") configured to implement a framework and programming model suitable for GPUs.    According to the Yalla et al. publication, “one or more components of autonomy controller 150 may be configured to implement Deep Neural Networks ("DNN"), or variants thereof, and Convolutional Neural Networks ("CNN"), or variants thereof, as well as any other equivalent neural networks or deep learning techniques.” (See ¶19.)  Such disclosure suggests a first processor being connected to a first GPU providing first deep learning operations, and a second processor being connected to a second GPU providing second deep learning operation.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Koravadi publication so that the first processor is connected to a first GPU providing first deep learning operations, and the second processor is connected to a second GPU providing second deep learning operations, as suggested by the Yalla et al. publication, in order to facilitate autonomous navigation.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.
   
/RODNEY A BUTLER/Primary Examiner, Art Unit 3667